United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-1106
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Eric Allen Rhine

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: September 29, 2021
                             Filed: October 6, 2021
                                 [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Eric Rhine pleaded guilty to conspiring to manufacture, distribute, and
possess with intent to distribute heroin. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846.
In an Anders brief, Rhine’s counsel suggests that the district court 1 should have
imposed a sentence below the mandatory minimum of 120 months under the so-
called safety valve in 18 U.S.C. § 3553(f). See Anders v. California, 386 U.S. 738
(1967).

       Upon careful review, we conclude that the district court did not clearly err in
determining that the safety-valve reduction was unavailable on these facts. See
United States v. Soto, 448 F.3d 993, 995–96 (8th Cir. 2006) (reviewing the district
court’s findings on the availability of a safety-valve reduction for clear error). As
the court found, Rhine failed to provide complete and truthful information to
investigators. See 18 U.S.C. § 3553(f)(5); see also United States v. Sanchez-
Gonzalez, 643 F.3d 626, 630 (8th Cir. 2011) (stating that a district court may assess
truthfulness by considering how a defendant’s statements have changed).

       We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). We
accordingly affirm the judgment of the district court and grant counsel permission
to withdraw.
                       ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-